DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 Response to Amendment
Claims 1-13 are pending.

Response to Arguments
Applicant’s arguments filed 05/24/2021 have been fully considered.
The Examiner acknowledges that the certified copies of priority documents were received.

Regarding the rejection of claim 1, claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable under new grounds of rejection over Bichot in view of Stolorz, rendering at least some of the arguments moot. Although some or all of these new grounds of rejection rely on previously-cited references, the references have been applied in new and different combinations. To the extent that the arguments remain relevant to the new grounds of rejection, they have been considered but are not persuasive. The Examiner will address those arguments that remain relevant to the new grounds of rejection below.

First, Applicant argues on page 11-12 that the one of ordinary skilled in the art would not have arrived at the subject matter of the invention from Stolorz et al. alone or in combination with Bichot et al.
Applicant’s arguments are not persuasive. Bichot discloses in para [0001] a method for delivering content over multiple communication paths; para [0074] shows a client distributes the requests for media content over two paths P1 and P2. 

Bichot and Stolorz can be combined because they are both directed to the distribution of service requests from a client (Bichot; para [0074]. Stolorz; para [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the description file [manifest file] in Bichot (para [0063]) to include the load share policy in Stolorz in order to distribute the requests according to the capacity of each server (Stolorz; para [0063]).

Next, Applicant argues on page 10 that Stolorz concerns the distribution of user's requests to download a file from a server and not the distribution of requests for downloading segments to the user.
Applicant’s arguments are not persuasive. Bichot discloses “distribution of requests for downloading segments of the audiovisual content” to the user in para [0007, 0051]. Stolorz is relied upon to disclose the “distribution of requests…a proportion of requests for downloading segments to be transmitted via said network interface” in para [0074]). Bichot and Stolorz combined discloses claim 1.

Finally, Applicant argues on pages 12-13 that Bichot does not address the issue of anticipating congestion on a giving network.
Applicant’s arguments are not persuasive. Bichot address the issue of network congestion by showing in para [0050] a multi paths adaptive streaming method; para [0009] shows HTTP adaptive streaming methods are generally oriented on adapting media viewing experience of the end user according to network congestion.
As to any argument not specifically addressed, they are the same as those discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-13 are rejected under under 35 U.S.C. 103 as being unpatentable over Bichot et al. (US20120311174A1) in view of Stolorz et al. (US20030065762A1).
Regarding claim 1, Bichot discloses a method for downloading an audiovisual content from a data network implemented by a terminal and comprising the following acts ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0008] shows the media to be streamed is video and audio): 
receiving a description file [manifest file] describing a sub-dividing of the audiovisual content into a set of segments (para [0007] shows the media to be streamed by the Server is previously chopped into chunks representing for example one to ten seconds duration; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size), 
the description file comprising at least two pieces of information [P1, P2] representative of respectively two segment download paths, each piece of information representative of a download path being associated with a network interface, at least two of the network interfaces [CI1, CI2] being distinct (para [0024, 0063] shows the manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2; para [0056] shows the two server communication interfaces SI1, SI2 are located on two different servers CS1, CS2 or located on a single server CS1), 
obtaining at least one piece of information [P1, P2] on distribution of requests for downloading segments of the audiovisual content by network interface, which is obtained from an apparatus of the data network and/or comprised in the description file received (para [0063] shows this manifest file comprises the total number of chunks, and the chunk size; para [0074] shows the client device CD sends, e.g. distributes, a first request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and a second request to the second server CS2 via path P2 a second part of the chunk; para [0084] further explains that the client device CD sends in parallel requests for non-overlapping parts of a chunk of content concurrently from these servers CS1, CS2,..., CSn); 
said piece of information on distribution of requests to anticipate traffic congestion on said download path (para [0050] shows a multi paths adaptive streaming method; para [0009] shows HTTP adaptive streaming methods are generally oriented on adapting media viewing experience of the end user according to network congestion); and 
for at least one segment of the audiovisual content to be downloaded (para [0069] shows the requested bit rate RBR defines the bit rate of the requested chunk): 
selecting a network interface of the terminal from among the network interfaces associated with the download paths comprised in the description file, as a function of the information on distribution of requests obtained (para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk), and 
sending a request for downloading said segment via the selected network interface (para [0055] shows the client device CD is able to request content through a first and a second communication interface CI1, CI2.)

Bichot discloses the client distributes the requests to network interfaces CI1 and CI2 (para [0053, 0074]) but fails to teach a piece of information on the distribution of requests for downloading segments by network interface indicating for each network interface a proportion of requests for downloading segments to be transmitted via said network interface.
However Stolorz, in an analogous art (para [0057] shows the distribution of service requests (from a client 112) may be controlled through a set of adaptive traffic control (ATC) policies), discloses:
a piece of information on distribution of requests for downloading segments by network interface indicating for each network interface a proportion of requests [percentage (share) of the total requests] for downloading segments to be transmitted via said network interface (para [0060] shows the ATC policies may be load share policies 240; para [0074] shows the load share policies 240 may specify the percentage (share) of the total requests that each server in a server group should handle. For example, if a server group comprises a total of three primary servers (server 1, server 2, server 3), a load share policy for this server group may specify the load share as (0.3, 0.5, 0.2), indicating that server 1 should take 30% of the total load (e.g. 30% of subscriber’s requests), server 2 should take 50% of the load (e.g. 50% of subscriber’s requests), and server 3 should take 20% of the total load (e.g. 20% of subscriber’s requests).)
Bichot and Stolorz can be combined because they are both directed to the distribution of service requests from a client (Bichot; para [0074]. Stolorz; para [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the description file [manifest file] in Bichot (para [0063]) to include the load share policy in Stolorz in order to distribute the requests according to the capacity of each server (Stolorz; para [0063]).

Regarding claim 6, Oyman discloses a device for downloading an audiovisual content from a data network, comprising ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0008] shows the media to be streamed is a video and an audio encoded in AAC):
a processor configured to (para [0079]):
receive a description file [manifest file] describing a sub-dividing of audiovisual content into a set of segments (para [0007] shows the media to be streamed by the Server is previously chopped into chunks representing for example one to ten seconds duration; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size), 
the description file comprising at least two pieces of information [P1, P2] respectively representative of two segment download paths, each piece of information representative of a download path being associated with a network interface [CI1, CI2], at least two of the network interfaces being distinct (para [0024, 0063] shows the manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2; para [0056] shows the two server communication interfaces SI1, SI2 are located on two different servers CS1, CS2 or located on a single server CS1), 
obtain at least one piece of information [number of chunks, and the chunk size] on distribution of requests for downloading segments of the audiovisual content by network interface, which is obtained from an apparatus of the data network and/or comprised in the description file received (para [0063] shows this manifest file comprises the total number of chunks, and the chunk size; para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk),
said piece of information on distribution of requests to anticipate traffic congestion on said download path (para [0050] shows a multi paths adaptive streaming method; para [0009] shows HTTP adaptive streaming methods are generally oriented on adapting media viewing experience of the end user according to network congestion), and
for at least one segment of the audiovisual content to be downloaded (para [0069] shows the requested bit rate RBR defines the bit rate of the requested chunk): 
select, as a function of the information on distribution of download requests obtained and of at least two pieces of information respectively representative of two segment download paths, a network interface through which a request for downloading said segment is intended to be sent out (para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk),  
transmit said download request to a transmission device adapted to sending out a download request via the selected network interface (para [0055] shows the client device CD is able to request content through a first and a second communication interface CI1, CI2.)

Bichot discloses the client distributes the requests to network interfaces CI1 and CI2 (para [0053, 0074]) but fails to teach said piece of information on distribution of requests for downloading segments by network interface indicating for each network interface a proportion of requests for downloading segments to be transmitted via said network interface.
Bichot and Stolorz can be combined because they are both directed to a subscriber distributing the requests to each server (Bichot; para [0074]. Stolorz; para [0057]). However Stolorz, in an analogous art (para [0057] shows the distribution of service requests (from a client 112) may be controlled through a set of adaptive traffic control (ATC) policies), discloses:
a piece of information on distribution of requests for downloading segments by network interface indicating for each network interface a proportion of requests [percentage (share) of the total requests] for downloading segments to be transmitted via said network interface (para [0060] shows the ATC policies may be load share policies 240; para [0074] shows the load share policies 240 may specify the percentage (share) of the total requests that each server in a server group should handle. For example, if a server group comprises a total of three primary servers (server 1, server 2, server 3), a load share policy for this server group may specify the load share as (0.3, 0.5, 0.2), indicating that server 1 should take 30% of the total load (e.g. 30% of subscriber’s requests), server 2 should take 50% of the load (e.g. 50% of subscriber’s requests), and server 3 should take 20% of the total load (e.g. 20% of subscriber’s requests).)
Bichot and Stolorz can be combined because they are both directed to the distribution of service requests from a client (Bichot; para [0074]. Stolorz; para [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the description file [manifest file] in Bichot (para [0063]) to include the load share policy in Stolorz in order to distribute the requests according to the capacity of each server (Stolorz; para [0063]).

Regarding claim 7, Bichot-Stolorz as applied to claim 1 discloses the transmission device and at least two network interfaces adapted to receiving and sending out data from and to the data network (Bichot; para [0063] shows this manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2.)

Regarding claim 8, Bichot-Stolorz as applied to claim 1 discloses the device is implemented in a terminal (Bichot; para [0019] shows a terminal.)

Regarding claim 9, Bichot discloses method for providing a piece of information on multipath downloading of an audiovisual content sub-divided into segments, the method for providing comprising the following acts performed by a providing device [server] ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0050] shows multi paths adaptive streaming; para [0008] shows the media to be streamed is a video and an audio encoded in AAC; para [0056] shows content is stored on two different servers CS1, CS2 or on a single server CS1): 
generating a description file [manifest file] of said audiovisual content comprising (para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2): 
at least two pieces of information [P1, P2] respectively representative of two segment download paths, each piece of information representative of a download path being associated with a network interface [CI1, CI2], at least two of the network interfaces being distinct (para [0024, 0063] shows the manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2), and 
at least one piece of information [CI1, CI2] on distribution of download requests to anticipate traffic congestion on said download path (para [0009] shows HTTP adaptive streaming methods are generally oriented on adapting media viewing experience of the end user according to network congestion; para [0050-0051] shows in multi paths adaptive streaming, the client device CD is accesses to a content through a first and a second path P1, P2. The first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1), 
so that the at least two pieces of information representative of two download paths [P1, P2] enable a terminal, as a function of said piece of information on distribution of download requests, to select a network interface through which a request for downloading a segment is intended to be sent out by said terminal, sending said description file to said terminal (para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size.)

Bichot discloses the client distributes the requests to network interfaces CI1 and CI2 (para [0053, 0074]) but fails to teach at least one piece of information on distribution of download requests indicating for each network interface a proportion of requests for downloading segments of the audiovisual content to be transmitted via said network interface. 
However Stolorz, in an analogous art (para [0057] shows the distribution of service requests (from a client 112) may be controlled through a set of adaptive traffic control (ATC) policies), discloses:
at least one piece of information on distribution of download requests indicating for each network interface a proportion of requests [percentage (share) of the total requests] for downloading segments of the audiovisual content to be transmitted via said network interface (para [0060] shows the ATC policies may be load share policies 240; para [0074] shows the load share policies 240 may specify the percentage (share) of the total requests that each server in a server group should handle. For example, if a server group comprises a total of three primary servers (server 1, server 2, server 3), a load share policy for this server group may specify the load share as (0.3, 0.5, 0.2), indicating that server 1 should take 30% of the total load (e.g. 30% of subscriber’s requests), server 2 should take 50% of the load (e.g. 50% of subscriber’s requests), and server 3 should take 20% of the total load (e.g. 20% of subscriber’s requests).)
Bichot and Stolorz can be combined because they are both directed to the distribution of service requests from a client (Bichot; para [0074]. Stolorz; para [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the description file [manifest file] in Bichot (para [0063]) to include the load share policy in Stolorz in order to distribute the requests according to the capacity of each server (Stolorz; para [0063]).

Regarding claim 10, Bichot discloses a device [server] for providing a piece of information [number of chunks, and the chunk size] on multipath [P1, P2] downloading of an audiovisual content sub-divided into segments, the providing device comprising ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0050] shows multi paths adaptive streaming; para [0008] shows the media to be streamed is a video and an audio encoded in AAC; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2): 
a processor configured to transmit the following to a terminal (para [0063]); 
a description file comprising (para [0063] shows a manifest file):
at least two pieces of information [P1, P2] respectively representative of two segment download paths, each piece of information representative of a download path being associated with a network interface [CI1, CI2], at least two of the network interfaces being distinct (para [0063] shows the manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2), 
at least one piece of information [CI1, CI2] on distribution of download requests to anticipate traffic congestion on said download path (para [0009] shows HTTP adaptive streaming methods are generally oriented on adapting media viewing experience of the end user according to network congestion; para [0050-0051] shows in multi paths adaptive streaming, the client device CD is accesses to a content through a first and a second path P1, P2. The first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1), 
the at least two pieces of information representative of two segment download paths enabling the terminal, as a function of said piece of information on distribution of download requests, to select a network interface through which a request for downloading a segment is intended to be sent out by said terminal (para [0069] shows the client device CD determines a requested bit rate RBR among the supported bit rates; the requested bit rate RBR defines the bit rate of the requested chunk; para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk.)

Bichot discloses the client distributes the requests to network interfaces CI1 and CI2 (para [0053, 0074]) but fails to teach at least one piece of information on distribution of download requests indicating for each network interface a proportion of requests for downloading segments of the audiovisual content to be transmitted via said network interface. 
However Stolorz, in an analogous art (para [0057] shows the distribution of service requests (from a client 112) may be controlled through a set of adaptive traffic control (ATC) policies), discloses:
at least one piece of information on distribution of download requests indicating for each network interface a proportion of requests [percentage (share) of the total requests] for downloading segments of the audiovisual content to be transmitted via said network interface (para [0060] shows the ATC policies may be load share policies 240; para [0074] shows the load share policies 240 may specify the percentage (share) of the total requests that each server in a server group should handle. For example, if a server group comprises a total of three primary servers (server 1, server 2, server 3), a load share policy for this server group may specify the load share as (0.3, 0.5, 0.2), indicating that server 1 should take 30% of the total load (e.g. 30% of subscriber’s requests), server 2 should take 50% of the load (e.g. 50% of subscriber’s requests), and server 3 should take 20% of the total load (e.g. 20% of subscriber’s requests).)
Bichot and Stolorz can be combined because they are both directed to the distribution of service requests from a client (Bichot; para [0074]. Stolorz; para [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the description file [manifest file] in Bichot (para [0063]) to include the load share policy in Stolorz in order to distribute the requests according to the capacity of each server (Stolorz; para [0063]).

Regarding claim 11, Bichot-Stolorz as applied to claim 10 discloses the processor is also configured to transmit said information on distribution of requests for downloading segments by network interfaces to the terminal (Bichot; para [0063] shows this manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size; para [0069] shows the client device CD determines a requested bit rate RBR among the supported bit rates; the requested bit rate RBR defines the bit rate of the requested chunk.)

Regarding claim 12, Bichot discloses a device [server] for providing a piece of information on distribution of requests for downloading an audiovisual content sub-divided into segments, the device comprising ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0007] shows the media to be streamed by the Server is previously chopped into chunks representing for example one to ten seconds duration; para [0008] shows the media to be streamed is a video and an audio encoded in AAC; para [0056] shows content is stored on two different servers CS1, CS2 or on a single server CS1): 
a processor configured to transmit the following to a terminal adapted to downloading said audiovisual content: pieces of information [supported bit rates] on distribution of requests for downloading segments of the audiovisual content by network interface [SI1, SI2] for downloading segments to be transmitted via said network interface to anticipate traffic congestion on said download path, and enabling the terminal to select a network interface through which a request for downloading a segment is intended to be sent out by said terminal (para [0009] shows HTTP adaptive streaming methods are generally oriented on adapting media viewing experience of the end user according to network congestion; ; para [0050-0051] shows in multi paths adaptive streaming, the client device CD is accesses to a content through a first and a second path P1, P2. The first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2; para [0007] shows the media to be streamed by the Server is previously chopped into chunks representing for example one to ten seconds duration; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size; para [0069] shows the client device CD determines a requested bit rate RBR among the supported bit rates; the requested bit rate RBR defines the bit rate of the requested chunk.)

Bichot discloses the client distributes the requests to network interfaces CI1 and CI2 (para [0053, 0074]) but fails to teach pieces of information on distribution of requests indicating for each network interface a proportion of requests for downloading segments to be transmitted via said network interface. 
However Stolorz, in an analogous art (para [0057] shows the distribution of service requests (from a client 112) may be controlled through a set of adaptive traffic control (ATC) policies), discloses:
pieces of information on distribution of requests indicating for each network interface a proportion of requests [percentage (share) of the total requests] for downloading segments to be transmitted via said network interface (para [0060] shows the ATC policies may be load share policies 240; para [0074] shows the load share policies 240 may specify the percentage (share) of the total requests that each server in a server group should handle. For example, if a server group comprises a total of three primary servers (server 1, server 2, server 3), a load share policy for this server group may specify the load share as (0.3, 0.5, 0.2), indicating that server 1 should take 30% of the total load (e.g. 30% of subscriber’s requests), server 2 should take 50% of the load (e.g. 50% of subscriber’s requests), and server 3 should take 20% of the total load (e.g. 20% of subscriber’s requests).)
Bichot and Stolorz can be combined because they are both directed to the distribution of service requests from a client (Bichot; para [0074]. Stolorz; para [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the description file [manifest file] in Bichot (para [0063]) to include the load share policy in Stolorz in order to distribute the requests according to the capacity of each server (Stolorz; para [0063]).

Regarding claim 13, Bichot discloses a non-transitory computer-readable medium  comprising a computer program stored thereon comprising instructions for implementing a method for downloading an audiovisual content from a data network, when the program is executed by a processor of a terminal (para [0079]), 
wherein the instructions configure the terminal to perform acts comprising ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0008] shows the media to be streamed is a video and an audio encoded in AAC): 
receiving a description file [manifest file] describing a sub-dividing of the audiovisual content into a set of segments, the description file comprising at least two pieces of information [P1, P2] representative of respectively two segment download paths, each piece of information representative of a download path being associated with a network interface [SI1, SI2], at least two of the network interfaces being distinct (para [0007] shows the media to be streamed by the Server is previously chopped into chunks representing for example one to ten seconds duration; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size; para [0063] shows this manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2), 
obtaining at least one piece of information [CI1, CI2] on distribution of requests for downloading segments of the audio visual content by network interface to anticipate traffic congestion on said download path, which is obtained from an apparatus of the data network and/or comprised in the description file received (para [0009] shows HTTP adaptive streaming methods are generally oriented on adapting media viewing experience of the end user according to network congestion; ; para [0050-0051] shows in multi paths adaptive streaming, the client device CD is accesses to a content through a first and a second path P1, P2. The first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2; para [0063] shows this manifest file comprises the total number of chunks, and the chunk size; para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk); and 
for at least one segment of the audiovisual content to be downloaded (para [0069] shows the requested bit rate RBR defines the bit rate of the requested chunk): 
selecting a network interface of the terminal from among the network interfaces associated with the download paths comprised in the description file, as a function of the information on distribution of requests obtained, and sending a request for downloading said segment via the selected network interface (para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk; para [0055] shows the client device CD is able to request content through a first and a second communication interface CI1, CI2.)
obtaining at least one piece of information on distribution of requests for downloading segments of the audiovisual content by network interface indicating for each network interface a proportion of requests for downloading segments to be transmitted via said network interface (para [0063] shows this manifest file comprises the total number of chunks, and the chunk size; para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk.)

Bichot discloses the client distributes the requests to network interfaces CI1 and CI2 (para [0053, 0074]) but fails to teach the at least one piece of information on distribution of requests indicating for each network interface a proportion of requests for downloading segments to be transmitted via said network interface.
However Stolorz, in an analogous art (para [0057] shows the distribution of service requests (from a client 112) may be controlled through a set of adaptive traffic control (ATC) policies), discloses:
at least one piece of information on distribution of requests indicating for each network interface a proportion of requests [percentage (share) of the total requests] for downloading segments to be transmitted via said network interface (para [0060] shows the ATC policies may be load share policies 240; para [0074] shows the load share policies 240 may specify the percentage (share) of the total requests that each server in a server group should handle. For example, if a server group comprises a total of three primary servers (server 1, server 2, server 3), a load share policy for this server group may specify the load share as (0.3, 0.5, 0.2), indicating that server 1 should take 30% of the total load (e.g. 30% of subscriber’s requests), server 2 should take 50% of the load (e.g. 50% of subscriber’s requests), and server 3 should take 20% of the total load (e.g. 20% of subscriber’s requests).)
Bichot and Stolorz can be combined because they are both directed to the distribution of service requests from a client (Bichot; para [0074]. Stolorz; para [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the description file [manifest file] in Bichot (para [0063]) to include the load share policy in Stolorz in order to distribute the requests according to the capacity of each server (Stolorz; para [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bichot in view of Stolorz, further in view of Oyman et al. (US20180139254A1).
Regarding claim 2, Bichot-Stolorz as applied to claim 1 discloses a client fetches the chunk thanks to an URL pointer (para [0008]) but fails to show MPEG-DASH and a “Base URL.”
However, Oyman, discloses the piece of information representative of the download paths is comprised respectively in a "BaseURL" field of the description file according to the MPEG-DASH standard ([Abstract] shows dynamic adaptive streaming over hypertext transfer protocol (DASH); para [0044] shows the client-to-sever interface can comprise bi-direction paths or links 234, 232 for full-duplex communication or communication of the same data in both directions; para [0045] shows the throughput parameters can comprise one or more indications, options or selections of a guaranteed throughput, a base universal resource locator (URL) throughput information, and a representative identifier throughput information.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Bichot-Stolorz in with the teaching of Oyman in order to enable the network to guarantee throughput for different base URL (Oyman; para [0067]).

Regarding claim 3, Bichot-Stolorz-Oyman as applied to claim 2 discloses the information on distribution of the requests for downloading segments by network interface is a parameter of a "BaseURL" field of the description file received (Oyman; para [0045] shows the throughput parameters can comprise one or more indications, options or selections of a guaranteed throughput, a base universal resource locator (URL) throughput information, and a representative identifier throughput information.)

	Regarding claim 4, Bichot-Stolorz-Oyman as applied to claim 2 discloses the information on distribution of the requests for downloading segments by network interface is represented for each segment by a list of byte-ranges of the audiovisual content, each byte-range being associated with a download path (Bichot; para [0085] shows the client device CD indicates the number of bytes it wishes to retrieve from each server by including a byte range header.)

	Regarding claim 5, Bichot-Stolorz as applied to claim 1 fails to teach the information on distribution of the requests for downloading segments by network interface is obtained via an exchange of messages between a server of the data network and the terminal according to the SAND (Server And Network Assisted DASH) mechanism of the MPEG-DASH standard.
	However, Oyman discloses the information on distribution of the requests for downloading segments by network interface is obtained via an exchange of messages between a server of the data network and the terminal according to the SAND (Server And Network Assisted DASH) mechanism of the MPEG-DASH standard ([Abstract] shows dynamic adaptive streaming over hypertext transfer protocol (DASH); para [0030] shows in order to enhance the delivery of DASH content, server and network assisted DASH (SAND) techniques can provide messages between a DASH client 206 and network element(s).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Bichot-Stolorz in with the teaching of Oyman in order to enhance the delivery of DASH content (Oyman; para [0030]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442